161 S.W.3d 897 (2005)
Michael BOX, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 84869.
Missouri Court of Appeals, Eastern District, Division Three.
April 19, 2005.
S. Paige Canfield, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Michael Box ("movant") appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 on the merits without an evidentiary hearing. Movant claims he was denied effective assistance of counsel because his counsel failed to investigate and present evidence from a witness.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).